DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the cover material of claim 14 comprises all or some of the properties found in the table of claim 14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 12, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landvik et al US 2005/0084667 in view of Bhat et al US 2015/0238378.
Regarding claim 1, Landvik discloses a pet bed comprising: at least three layers of foam (Landvik, Figure 3) comprising: one or more central viscoelastic foam layers (6), one or more upper foam layers (7) along an upper outer surface of said one or more central viscoelastic foam layers, and one or more lower foam layer (5) along a lower outer surface of said one or more central viscoelastic foam layers, and a cover material (8) covering at least a portion of said at least three layers of foam and forming an upper surface of said pet bed, said cover material comprising: at least one fabric layer positioned above said at least three layers of foam (Landvik, ¶0029), and one or more film layers on at least one major outer surface of said at least one fabric layer (Landvik, ¶0033). Not disclosed is an anti-skid layer on a lower outer surface. Bhat teaches an anti-skid layer on the lower outer surface of a support (Bhat, ¶0013). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lower outer surface of Landvik with an anti-skid layer, as taught by Bhat, as to prevent the support of Landvik from sliding against a surface.
Regarding claim 6, Landvik in view of Bhat further discloses each foam layer independently has a foam layer thickness of from about 0.5 inch (in) to about 4.0 in (Landvick, ¶0025).
Regarding claim 7, Landvik in view of Bhat further discloses each foam layer comprises a polyurethane foam (Landvik, abstract).
Regarding claim 12, Landvik in view of Bhat further discloses said one or more film layers comprises at least one polyurethane film positioned along a lower major outer surface of said at least one fabric layer (Landvik, ¶0033, ¶0029).
Regarding claim 15, Landvik in view of Bhat further discloses said cover material covers (i) all of said upper surface of said at least three layers of foam, (ii) all side surfaces of said at least three layers of foam; (iii) a lower surface of said at least three layers of foam; or (iv) any combination of (i), (ii) and (iii) (Landvik, ¶0029).
Regarding claim 20, Landvik in view of Bhat further discloses said pet bed has water resistance (Landvik, ¶0032).
Regarding claim 21, Landvik in view of Bhat further discloses the height of the pet bed being 6 inches. Not disclosed is the width or length of the pet bed. However the examiner takes official notice that it is known in the art for mattresses to be a length and width suitable to accommodate the user (evidenced by US 2020/0383492). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pet bed of Landvik to fall within the claimed dimensions depending on the intended user. 

Claims 1-4, 6, 9, 10, 13, 15-17, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rensink US 2019/0053633 in view of Graebe US 5,369,828.
Regarding claims 1 and 16, Rensink discloses a pet bed comprising: at least three layers of foam (Rensink, Figure 4) comprising: one or more central viscoelastic foam layers (104) (Rensink, ¶0054), one or more upper foam layers (102) along an upper outer surface of said one or more central viscoelastic foam layers, and one or more lower foam layer (106) along a lower outer surface of said one or more central viscoelastic foam layers, and a cover material covering at least a portion of said at least three layers of foam and forming an upper surface of said pet bed (Rensink, ¶0055), said cover material comprising: at least one fabric layer positioned above said at least three layers of foam, and one or more film layers (Rensick, ¶0051) on at least one 
Regarding claim 2, Rensink in view of Graebe further discloses each of said one or more central viscoelastic foam layers has a higher density compared to each of said one or more upper foam layers and said one or more lower foam layers (Rensink, ¶0054).
Regarding claim 3, Rensink in view of Graebe further discloses each of said one or more central viscoelastic foam layers independently has a density ranging from about 2.50 lb/ft3 to about 3.60 lb/ft3, and each of said one or more upper foam layers and said one or more lower foam layers independently has a density ranging from about 1.00 lb/ft3 to about 2.00 lb/ft3 (Rensink, ¶0054).
Regarding claim 4, Rensink in view of Graebe further discloses each of said one or more central viscoelastic foam layers has an Indentation Force Deflection (IFD) value at 25% deflection 4" as measured using ASTM D3574 of from about 5.0 lbs/50 in to about 15.0 lbs/50 in, and each of said one or more upper foam layers and said one or more lower foam layers independently has an IFD value at 25% deflection 4" as measured using ASTM D3574 of from about 16.0 lbs/50 in to about 30.0 lbs/50 in (Rensink, ¶0032).
Regarding claim 6, Rensink in view of Graebe further discloses each foam layer independently has a foam layer thickness of from about 0.5 inch (in) to about 4.0 in (Rensink, ¶0044, 0047, 0036).
Regarding claim 9, Rensink in view of Graebe further discloses said contoured surface shape is within (i) said one or more upper foam layers, or (ii) said one or more upper foam layers and said one or more central viscoelastic foam layers (Rensink, ¶0037).
Regarding claim 10, Rensink in view of Graebe further discloses said contoured surface shape is within (i) said one or more upper foam layers, or (ii) said one or more upper foam layers and said one or more central viscoelastic foam layers (Rensink, ¶0037).
Regarding claims 13 and 20, Rensink in view of Graebe further discloses each of said one or more film layers contains (i) anti- microbial material, (ii) fire retardant material, or (iii) both (i) and (ii) (Rensink, ¶0051).
Regarding claim 15, Rensink in view of Graebe further discloses said cover material covers (i) all of said upper surface of said at least three layers of foam, (ii) all side surfaces of said at least three layers of foam; (iii) a lower surface of said at least three layers of foam; or (iv) any combination of (i), (ii) and (iii) (Rensink, ¶0037).
Regarding claim 17, Rensick in view of Graebe further discloses said anti-skid layer comprises a polyvinyl chloride (PVC) coated polyester knit fabric (Graebe, column 6: lines 13-22).
Regarding claim 21, Rensink in view of Graebe further discloses the height of the pet bed being between 2.0 inches to about 24.0 inches (Rensink, ¶0044, 0047, 0036 ). Not disclosed is the width or length of the pet bed. However the examiner takes official notice that it is known in the art for mattresses to be a length and width suitable to accommodate the user (evidenced by US 2020/0383492). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pet bed of Rensick in view of Graebe to fall within the claimed dimensions depending on the intended user. 

Allowable Subject Matter
Claims 5, 8, 11, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)270-3093.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571.272.6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642